 

 

Exhibit 10.2.3

 

CONSENT AND TECHNICAL MODIFICATION AGREEMENT

December 3, 2018

 

The undersigned are parties to that certain Second Amended and Restated Credit
Agreement dated as of September 2, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Burlington Coat
Factory Warehouse Corporation, a Florida corporation (the “Lead Borrower”), the
other Borrowers party thereto, the Facility Guarantors party thereto, the
Lenders party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The Lead Borrower has requested that Administrative Agent consent to modify the
Interest Payment Date with respect to any Prime Rate Loan (including a Swingline
Loan) to be on the first day of each Fiscal Quarter as opposed to the first day
of each calendar quarter.  

Administrative Agent hereby consents to the foregoing modification in accordance
with Section 9.02(d)(y)(ii) of the Credit Agreement.

 

[Remainder of page left intentionally blank]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION,

as Lead Borrower

 

By:

/s/ Robert LaPenta, Jr.
Name: Robert LaPenta, Jr.
Title: Vice President and Treasurer

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

/s/ Roger Malouf
Name: Roger Malouf
Title: Senior Vice President

 